        Case 4:20-cv-00890-DPM Document 12 Filed 03/31/21 Page 1 of 2



             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      CENTRAL DIVISION

JONATHAN MURPHY d/b/a MURPHY
TRUCKING and VINCENT BANISTER                               PLAINTIFFS

v.                        No. 4:20-cv-890-DPM

BUNGE NORTH AMERICA, INC. and
KRIS TILLIE                                              DEFENDANTS

                                 ORDER
       Six months ago, the Court ordered Murphy and Banister to pay
some attorney's fees and costs previously incurred by Bunge if they
wanted to revive this long-running litigation. Doc. 9. The case has been
stayed since. Murphy and Banister haven't paid anything. Bunge
moves to dismiss this case with prejudice based on lack of prosecution.
FED.   R. CIV. P. 41(b). Murphy and Banister haven't responded to this
new motion. The case needs to move forward or end. By 31 May 2021,
Murphy and Banister must either pay the previously assessed fees and
costs or show cause why the Court should not dismiss with prejudice
for lack of prosecution. Bunge's motion, Doc. 10, is denied without
prejudice.    The Court will act on its own after evaluating the
circumstances in sixty days.
 Case 4:20-cv-00890-DPM Document 12 Filed 03/31/21 Page 2 of 2



So Ordered.



                            D .P. Marshall Jr.
                            United States District Judge




                             -2-
